UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-2043


ANDREW TAYLOR; NAOMI TAYLOR,

                Plaintiffs - Appellees,

          v.

RONALD JEFFERSON DAVIS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:13-cv-02717-RMG)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Jefferson Davis, Appellant Pro Se.    W. Andrew Gowder,
Jr., PRATT-THOMAS WALKER, P.A., Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronald      Jefferson        Davis,   Jr.,   appeals    from    the    district

court’s    order     adopting        the   magistrate    judge’s         report   and

recommendation        and         upholding       the    bankruptcy          court’s

determination that the debt he owes to Andrew and Naomi Taylor

is non-dischargeable in his bankruptcy case.                   On appeal, Davis

argues    only     that     the     Taylors    failed   to    timely       file   the

certificate of service for the amended complaint and that the

bankruptcy    court       erred    by   denying   his   motion      to   strike   the

amended complaint and denying his motion for reconsideration of

that order.        We grant the Taylors’ motion to supplement the

record.    Upon review of the record, as supplemented, we find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             See Taylor v. Davis, No. 2:13-cv-02717-

RMG (D.S.C. Sept. 11, 2014).                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                           2